Citation Nr: 0433071	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Lyme disease.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral Bell's palsy.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression.

4.  Entitlement to service connection for rashes.

5.  Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder dislocation.

6.  Entitlement to a compensable rating for left inguinal 
hernia.

7.  Entitlement to a compensable rating for a scar, left 
inguinal hernia.  

WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1985 to April 
1990, and then with the National Guard from April 1990 to 
June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a July 2002 rating decision, the RO, in relevant 
part, granted service connection for a right shoulder 
dislocation and assigned an initial 20 percent evaluation; 
determined that new and material evidence had not been 
submitted to reopen the previously denied claims for service 
connection for Lyme disease and Bell's palsy; and denied 
service connection for hernia, rashes, and depression and/or 
mental deficiency.  The veteran timely perfected an appeal of 
these determinations to the Board.  Also, in a June 2003 
rating decision, the RO granted service connection for left 
inguinal hernia and for a scar, left inguinal hernia, and 
assigned 0 percent (noncompensable) evaluations for both 
disabilities.  As will be discussed below, the veteran filed 
a timely notice of disagreement to these issues.  

In September 2004, the veteran and his fiancé testified 
before the undersigned Veterans Law Judge at a Board hearing 
in Cleveland, Ohio.  At the hearing, the veteran submitted 
additional evidence accompanied by a waiver of initial 
consideration by the RO.  Thus, the additional evidence will 
be considered in conjunction with this appeal.

On another matter, at a pre-hearing conference, the veteran 
expressed a desire to file a claim of entitlement to service 
connection for swollen groin, fatigue, and memory loss, to 
include as disabilities resulting from Gulf War service.  The 
issues are referred to the RO for appropriate action.

The issues of entitlement to service connection for Lyme 
disease; whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
bilateral Bell's palsy; entitlement to service connection for 
a psychiatric disorder, to include depression; entitlement to 
service connection for rashes; entitlement to an initial 
disability rating in excess of 20 percent for a right 
shoulder dislocation; entitlement to a compensable rating for 
left inguinal hernia; and entitlement to a compensable rating 
for a scar, left inguinal hernia, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 1996 rating decision, which, in relevant part, 
denied service connection for Lyme disease, is final.

2.  The evidence received since the March 1996 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran has Lyme disease and 
whether it is related to service, and; when considered alone 
or together with all of the evidence of record, it has 
significant effect upon the facts previously considered.


CONCLUSION OF LAW

The evidence received since the March 1996 rating decision 
that denied service connection for Lyme disease is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. §§ 3.104(a), 20.302(a) (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 [hereinafter VCAA], and its implementing 
regulations are "potentially applicable to claims pending on 
the date of the VCAA's enactment."  See Holiday v. Principi, 
14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Notably, however, the regulations create an 
exception to the applicability rule with respect to VA 
assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  
In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

Inasmuch as the veteran's request to reopen his claim was 
received in September 2000, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

As noted above, in a March 1996 rating decision, the RO 
denied service connection for Lyme disease.  The RO denied 
the veteran's claim because he failed to furnish evidence of 
a diagnosis of Lyme disease.  The veteran was notified of the 
decision in March 1996.  The veteran did not appeal the 
decision.  Thus, the March 1996 decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a) (2004).  Therefore, 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
(effective prior to August 29, 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).  

VA must review all of the evidence submitted since the March 
1996 rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence received since the March 1996 rating 
decision consists of service records and excerpts from 
scientific articles and treatises.  The service documents 
indicate that the veteran served in Holland and Germany and 
that he engaged in backpacking.  The articles and treatises, 
in essence, indicate that Lyme disease is more prevalent in 
parts of Europe, including Holland and Germany, and in 
northern California, and describe the symptoms of the 
disorder.  In addition, at the September 2004 Board hearing, 
the veteran testified that he contracted Lyme disease while 
in service in Germany and that he has symptoms of Lyme 
disease as described in the articles and treatises.  

The above evidence is new and material because it suggests 
that the veteran has Lyme disease and that it may have 
originated during service.  It is not merely cumulative of 
earlier information and evidence because the evidence on file 
at the time of the earlier RO decision in March 1996 did not 
indicate that the veteran had Lyme disease or that it was 
related to service.  Thus, this evidence is new and material 
as contemplated by 38 C.F.R. § 3.156(a) and provides a basis 
to reopen his claim for service connection for Lyme disease.  
38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for Lyme disease because the 
outcome of this particular matter represents a favorable 
action by the Board.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for Lyme disease is 
reopened, and to this extent the appeal is granted.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for Lyme disease, the Board may consider the 
merits of that claim only after ensuring that the veteran has 
received the notice and assistance contemplated by the VCAA 
and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Fulfillment of the statutory duty to assist under the VCAA 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4) (2004).

Since the underlying etiological basis for the veteran's 
claimed Lyme disease in the record on appeal has been called 
into question, the RO should schedule the veteran for a VA 
examination, to include a medical opinion as to whether the 
veteran currently has Lyme disease and, if so, whether it is 
related to his service.  

On another matter, in a June 2003 rating decision, the RO 
granted service connection for left inguinal hernia and for a 
scar as a residual of left inguinal hernia, and assigned 
initial noncompensable evaluations for both.  In an October 
2003 VA Form 9, the veteran expressed disagreement in 
reference to left inguinal hernia.  The Board views this 
statement as a notice of disagreement with respect to both of 
the above issues.  The RO has not issued the veteran a 
Statement of the Case that addresses these issues.  The Board 
finds that a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2004), Manlincon v. West, 12 Vet. 
App. 238 (1999). 

In addition, the Board observes that in an April 2003 
statement the veteran expressed a desire to be represented by 
a service organization.  Accordingly, the RO should provide 
the veteran with an opportunity to appoint a personal 
representative.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to re-adjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran 
with an opportunity to appoint a 
representative, providing him with the 
necessary forms.  

2.  The RO should review the issues of 
entitlement to an initial compensable 
evaluation for left inguinal hernia and 
entitlement to an initial compensable 
evaluation for a scar, residual of left 
inguinal hernia.  If the claim is not 
resolved to the veteran's satisfaction, 
the RO must furnish the veteran and his 
representative, if any, a Statement of 
the Case addressing the issues, along 
with a VA Form 9, and afford him the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on the issues.  The veteran is hereby 
advised of the need to file a timely 
substantive appeal with respect to both 
issues.  The issues should be returned to 
the Board if, and only if, a timely 
substantive appeal is received.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of any Lyme 
disease found.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  If Lyme disease is 
found, the examiner, based on examination 
findings, medical principles, and 
historical records, including service 
medical records, should specifically 
state whether the veteran's current Lyme 
disease is related to service.  In 
addition, if Lyme disease is found, the 
examiner is asked to describe all 
manifestations of the disorder.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  The RO should re-adjudicate the 
issues of entitlement to service 
connection for Lyme disease; whether new 
and material evidence has been received 
to reopen the claim of entitlement to 
service connection for bilateral Bell's 
Palsy; entitlement to service connection 
for a psychiatric disorder, to include 
depression; entitlement to service 
connection for rashes; and entitlement to 
an initial disability rating in excess of 
20 percent for a right shoulder 
dislocation.  

5.  If any determination remains 
unfavorable, the veteran and his 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran should then be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



